        Case 1:21-cv-00586-APM Document 14 Filed 05/24/21 Page 1 of 3




                        UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF COLUMBIA

    ERIC SWALWELL,                             )
                                               )
                        Plaintiff,             )
                                               )
       v.                                      ) Civil Case No. 1:21-cv-00586-APM
                                               )
    DONALD J. TRUMP, et al.,                   )
                                               )
                        Defendants.            )
                                               )

                 DONALD J. TRUMP AND DONALD TRUMP JR.’S
                            MOTION TO DISMISS

       Defendants Donald J. Trump and Donald Trump Jr. move this court for

dismissal of all claims pursuant to Fed. R. Civ. P. 12(b)(1) and 12 (b)(6).

      The complaint must be dismissed for lack of subject matter jurisdiction because

of its lack of justiciability as to Donald J. Trump, due to absolute immunity and the

political question doctrine, and because Plaintiff lacks standing as to all Defendants.

The complaint also fails to state a claim upon which relief may be granted as to

Donald J. Trump and Donald Trump, Jr..

      In support of this motion, Defendants submit the accompanying memorandum,

which is fully incorporated herein. For these foregoing reasons, as well as those

contained in the accompanying memorandum, Defendants move that the Court

dismiss Plaintiff’s Complaint, with prejudice.

Dated: May 24, 2021                              Respectfully submitted,

                                                 /s/ Jesse R. Binnall
                                                 Jesse R. Binnall (VSB # 79292)
                                                 The Binnall Law Group, PLLC



                                           1
Case 1:21-cv-00586-APM Document 14 Filed 05/24/21 Page 2 of 3




                                  717 King Street, Suite 200
                                  Alexandria, Virginia 22314
                                  Tel: (703) 888-1943
                                  Fax: (703) 888-1930
                                  Email: jesse@binnall.com

                                  Attorney for Donald J. Trump and
                                  Donald Trump, Jr.




                              2
        Case 1:21-cv-00586-APM Document 14 Filed 05/24/21 Page 3 of 3




                           CERTIFICATE OF SERVICE

      I certify that on May 24, 2021, a copy of the foregoing was filed with the

Clerk of the Court using the Court’s CM/ECF system, which will send a copy to all

counsel of record.


Dated: May 24, 2021                           /s/ Jesse R. Binnall
                                              Jesse R. Binnall
                                              Attorney for Donald J. Trump and
                                              Donald Trump, Jr.
